Case 5:18-cv-00555-XR Document 261-4 Filed 08/31/20 Page 1 of 6




                 Ex. D
Case 5:18-cv-00555-XR Document 261-4 Filed 08/31/20 Page 2 of 6



                    Effectiveness of Denial of Handgun
                    Purchase to Persons Believed to Be at
                    High Risk for Firearm Violence
                    Mona A. Wright, MPH, Garen J. Wintemute, MD, MPH, and Frederick P. Rivara, MD, MPH

                         There were an estimated 1.2 million               Arrest charges (charges filed at the time
                    firearm-related violent crimes in the United      of arrest) for new offenses occurring in the 3
                    States in 1995, more than 80% of which            years following handgun purchase were the
                    involved handguns.3                               outcomes of interest. Relative risks were cal-
                         One measure to prevent firearn-related       culated via the Mantel-Haenszel method.
                    crime would prohibit handgun purchase by          Percentage of attributable risk was calculated
                    individuals thought to be at high risk for        as the difference of incidence rates divided
                    such crimes: convicted felons and persons         by rate of new criminal activity among the
                    under active felony indictment.45 Criminal        purchasers.10
                    record background checks now prevent
                    handgun purchases by nearly 80 000 prohib-
                    ited persons each year.67 No evaluation of        Results
                    denial of handgun purchase as a crime pre-
                    vention measure has been conducted.                    Men predominated in both the pur-
                         We report the results of a cohort study of   chaser (93%) and denied (94%) cohorts. Pur-
                    criminal activity among 2 groups of persons       chasers were younger than those denied
                    attempting to purchase handguns in California     (mean age: 32.5 ±9.4 years vs 35.4± 10.5
                    in 1977. The first group's handgun purchases      years). Race/ethnicity distributions were
                    were denied as a result of a prior felony con-    similar (purchasers: 58% White, 19% Black,
                    viction. The second group's purchases were        19% Hispanic; those denied purchase: 56%
                    approved; members of this group had prior         White, 26% Black, 14% Hispanic).
                    felony arrests but no felony convictions. We           Prior to handgun purchase, the 2470
                    hypothesized that the risk for subsequent         members of the purchaser cohort had accu-
                    criminal activity would be lower for those        mulated 14 192 arrest charges (mean: 5.7 ±
                    whose handgun purchases were denied than          6.2; range: 1-90) and 6227 misdemeanor
                    for those whose purchases were approved.          convictions (mean: 2.5 ± 3.2; range: 1-33).
                                                                      One third of charges were felonies; 21% of
                                                                      charges and 16% of convictions involved a
                    Methods                                           weapon or violence.
                                                                           The 170 members of the denied cohort
                         All data for this study were obtained        had amassed 1869 prior arrest charges
                    from the California Department of Justice.        (mean: 11.0 ± 14.5; range: 1-107) and 815
                         We defined exposure as the purchase of       convictions (mean: 4.8 ± 6.4; range: 1-50).
                    a handgun. Our purchaser cohort consisted         Felonies constituted 38% of prior charges
                    of 2470 individuals who had a prior felony        and 44% of convictions. Seventy-six persons
                    arrest but no felony conviction and who pur-      (45%) had more than one felony conviction.
                    chased a handgun after passing a back-            Sixteen percent of charges and 14% of con-
                    ground check in 1977. (A felony is a crime        victions involved a weapon or violence.
                    punishable     by death or incarceration in             Over 3 years of follow-up, 31% of sub-
                    prison. 8) This cohort was identified from an     jects in each cohort were arrested. Handgun
                    equal probability sample, drawn from a reg-
                    istry of approved handgun sales, of 4276
                    purchasers with prior criminal records (sub-      Mona A. Wright and Garen J. Wintemute are with
                    jects of a larger study).9                        the Violence Prevention Research Program, Uni-
                          No registry of denied handgun purchase      versity of California, Davis, Sacramento. Frederick
                                                                      P. Rivara is with the Harborview Injury Prevention
                    applications was available; 273 potential         and Research Center, University of Washington,
                    subjects were identified by a manual search       Seattle.
                    of more than 115 000 purchase application               Requests for reprints should be sent to Mona
                    forms. No criminal records were available         A. Wright, MPH, Violence Prevention Research
                    for 82 of these individuals (30%)-50 with         Program, UC Davis Medical Center, 2315 Stock-
                    no criminal record, 28 with unavailable           ton Blvd, Sacramento, CA 95817.
                                                                            This article was accepted June 25, 1998.
                    records, and 4 without explanation. Fourteen            Note. The contents are solely the responsibil-
                    had no felony convictions, and 7 appeared         ity of the authors and do not necessarily represent
                     on the registry of approved sales. The final     the official views of the Centers for Disease Con-
                     cohort consisted of 170 individuals.             trol and Prevention.


                                                                                          January 1999, Vol. 89, No. 1

                                                                                      SSS-002684
             Case 5:18-cv-00555-XR Document 261-4 Filed 08/31/20 Page 3 of 6

                                                                                                                                      Public Health Briefs


   TABLE 1-Crude and Adjusted Relative Risks for Criminal Activity After Attempt to Purchase a Handgun, for Purchasers
           Relative to Persons Whose Purchases Were Denied
                                                                                            Relative Risk (95% Confidence Interval)
                                                                         Any Offense                    Gun Offense                 Violent Offense
   Nonadjusted                                                       1.00 (0.76,1.32)                  1.13 (0.65,1.98)               1.16 (0.72,1.86)
   Adjusted for age at attempt to purchase                           0.94 (0.92, 0.95)                 1.13 (1.05, 1.21)              1.07 (1.03,1.10)
   Adjusted for no. of prior weapon/violent arrest charges           1.05 (1.04, 1.07)                 1.21 (1.08, 1.36)              1.24 (1.11, 1.39)
   Adjusted for no. of prior nonweapon/
      nonviolent arrest charges                                         1.15 (1.11, 1.21)             1.27 (1.09,1.47)                1.27 (1.12,1.45)



purchasers accrued 1860 new arrest charges:            TABLE 2-Relative Risks for Criminal Activity After Attempt to Purchase a
 17% involved a firearm, 24% involved vio-                      Handgun, Stratified by Characteristic Prior to Purchase, for
lence, 38% were felonies, and 13% were                          Purchasers Relative to Persons Whose Purchases Were Denied
Violent Crime Index offenses (murder and
nonnegligent manslaughter, forcible rape,                                                            Relative Risk (95% Confidence Interval)
robbery, aggravated assault"). Those sub-              Characteristic                         Any Offense        Gun Offense       Violent Offense
jects denied handgun purchase compiled 129             Age at attempt to purchase,     y
new arrest charges: 12% involved a gun,                  <29                                0.85 (0.58,1.26)    1.35 (0.55, 3.29)     1.08 (0.55, 2.11)
 19% involved violence, 57% were felonies,                .30                               1.02 (0.69, 1.51)   0.99 (0.48, 2.05)     1.05 (0.53, 2.07)
and 9% were Violent Crime Index offenses.              No. of prior weapon/violent
Twenty percent of those denied purchase and                arrest charges
 19% of purchasers were convicted of one or                0                                1.01 (0.63,1.62)     0.96 (0.35, 2.64)  1.03 (0.42, 2.55)
more new crimes.                                           1                                1.98 (0.82, 4.81)    2.71 (0.38, 19.52) 3.94 (0.55, 28.29)
                                                            .2                              0.93 (0.64, 1.34)    1.15 (0.56, 2.36) 1.10 (0.61, 1.99)
      The overall incidence rates for new
offenses were similar (132.7 per 1000 per-             No. of prior nonweapon/
                                                          nonviolent arrest charges
son-years for the purchaser cohort and 132.5               <3                               1.09 (0.64,1.85)     1.35 (0.43, 4.25)    2.96 (0.73, 11.96)
per 1000 person-years for the denied cohort).              4-6                              1.24 (0.73, 2.09)    1.63 (0.51, 5.20)    1.50 (0.61, 3.70)
Rates for new gun and violent offenses were                .7                               1.14 (0.75,1.73)     1.08 (0.49, 2.36)    0.87 (0.46,1.63)
30.5 and 44.0 per 1000 person-years, respec-
tively, for the purchasers and 26.9 and 38.0
per 1000 person-years for those denied.             were   arrested for or convicted of new crimes          those with 2 or more. Persons with no prior
      Purchasers were at increased risk for         in the 3 years following handgun purchase.              charges for these offenses may be at low
new gun and violent offenses after adjust-          The percentage of these new crimes that                 risk; for them, handgun purchase denial
ment for age or for number of prior arrest          involved guns or violence was higher for                would have less of an effect. Persons with 2
charges (Table 1). In a stratified analysis, risk   purchasers than for those whose purchases               or more prior charges may have established a
was substantially increased for purchasers          were denied. After adjustment, purchasers               pattem of activity unaffected by denial of
among subjects who had one prior weapon             were found to be at significantly greater risk          handgun purchase. Persons with a single
or violent arrest charge (Table 2).                 for new crimes involving guns or violence.              prior arrest charge for a weapon or violent
      We estimate that 12% of gun offense                 Our findings suggest that denial of               offense may be at high but modifiable risk.
and 14% of violent offense arrests among            handgun purchase is associated with a reduc-                  In terms of some potentially important
handgun purchasers were attributable to the         tion in risk for later criminal activity of             differences in risk for later criminal activity,
handgun purchase. In our study population,          approximately 20% to 30%. The size of this              this study was too small to determine whether
an estimated 25 gun offenses and 41 violent         effect is comparable to that seen in other              the differences occurred by chance. Also, we
offenses might have been prevented had              crime prevention measures, such as sentence             assumed that there was no difference between
these purchases not occurred.                       enhancements for crimes committed with the              individuals whose criminal records were
                                                    use of a firearm'2 and small-area bans on the           available and those whose records were
                                                    possession of handguns.'3                               unavailable. These records are likely to have
Discussion                                                This modest benefit may reflect the fact          been deleted for lack of new activity. If so, our
                                                    that members of both study groups had                   effect estimates are conservative.
      To isolate the effect of denial of hand-      extensive prior criminal records and there-                  We do not know whether those denied
gun  purchase on subsequent risk for criminal       fore were at high risk for later criminal activ-        legal handgun purchase obtained a firearm by
activity, we compared handgun purchasers            ity. 4-16 The effects of handgun purchase               other means.'7 But while this policy's imme-
having a prior felony arrest with persons           denial would be expected to be moderate in              diate objective is to prevent acquisition of
whose purchase was denied because of a              such a population.                                      handguns by high-risk individuals, its overall
prior felony conviction. At the time of                   Among those with only one prior                   goal is to reduce their rate of criminal activity.
attempt to purchase, those whose purchases          weapon or violence arrest charge, purchasers            Our evidence indicates that this occurs.
were denied had, on average, nearly twice as        were 2 to 4 times as likely to be charged with
many prior arrests and convictions as did           new offenses as those who were denied. No               Contributors
those whose purchases were permitted. Yet,          such effect was seen among persons with no              Ms Wright codesigned the project; performed data
essentially equal proportions of the 2 groups       prior charges for such offenses or among                collection, data management, and data analysis;


January 1999, Vol. 89, No.   I                                                                                      American Journal of Public Health 89

                                                                                                                            SSS-002685
                                                          Case 5:18-cv-00555-XR Document 261-4 Filed 08/31/20 Page 4 of 6

           Public Health Briefs

           wrote numerous drafts; and presented the results at a                                                                                     2. Crime in the United States, 1995. Washington,        10. Hennekens CH, Buring JE. Epidemiology in
           scientific meeting. Dr Wintemute conceived the orig-                                                                                         DC: Federal Bureau of Investigation; 1996.               Medicine. Boston, Mass: Little, Brown & Co;
           inal idea for the study, codesigned the project, pro-                                                                                     3. Annest JL, Mercy JA, Gibson DR, Ryan GW.                  1987.
           vided epidemiological and criminological expertise,                                                                                          National estimates of nonfatal firearm-related       11. Uniform Crime Reporting Handbook. Washing-
           contributed to the interpretation of the results, and                                                                                        injuries: beyond the tip of the iceberg. JAMA.           ton, DC: Federal Bureau of Investigation; 1984.
           commented on all drafts. Dr Rivara provided epi-                                                                                             1995;273: 1749-1754.                                 12. McDowall D, Loftin C, Wiersema B. A com-
           demiological expertise, contributed to the interpreta-                                                                                    4. Report to the Attorney General on systems for            parative study of the preventive effects of
           tion of the results, and commented on all drafts.                                                                                            identifying felons who attempt to purchase               mandatory sentencing laws for gun crimes.
                                                                                                                                                        firearms. 54 Federal Register 205:43524-43573            J Criminal Law Criminology. 1992;83:
           Acknowledgments                                                                                                                              (1989)                                                   378-394.
           This research was supported by a grant from the                                                                                           5. Gun Control Act, 82 Stat 1213 (1968) (as             13. Loftin C, McDowall D, Wiersema B, Cottey TJ.
           National Center for Injury Prevention and Control,                                                                                           amended).                                                Effects of restrictive licensing of handguns on
           US Centers for Disease Control and Prevention                                                                                             6. Brady Handgun Violence Prevention Act, 107               homicide and suicide in the District of Colum-
           (R49/CCR903549 supplemental).                                                                                                                Stat 1536 (1993).                                        bia. New EnglJMed. 1991;325:1615-1620.
                 We are grateful for the support ofthe California                                                                                    7. Regional Justice Information Service. Survey         14. Blumstein A, Cohen J, Roth JA, Visher CA,
           Department of Justice. James Beaumont, Christiana                                                                                            of State Procedures Related to Firearm Sales.            eds. Criminal Careers and "Career Crimi-
           Drake, and Carrie Akin Parham provided technical                                                                                             Washington, DC: Bureau of Justice Statistics;            nals. " Vol. 1. Washington, DC: National Acad-
           assistance in the design of the study and editorial                                                                                          1996. NCJ publication 160763.                            emy Press; 1986.
           comments. Alicia Chu, Barbara Claire, Melissa                                                                                             8. Bureau of Justice Statistics. Dictionary of          15. Blumstein A, Cohen J. Estimation of individual
           Garcia, Kevin Grassel, Vanessa McHenry, and                                                                                                  Criminal Justice Data Terminology. 2nd ed.               crime rates from arrest records. J Criminal Law
           Michael Romero provided invaluable data manage-                                                                                              Washington, DC: US Dept of Justice; 1981.                Criminology. 1979;70:561-585.
           ment assistance.                                                                                                                             NCJ publication 76939.                               16. Report to the Nation on Crime and Justice. 2nd
                                                                                                                                                     9. Wintemute GJ, Drake CM, Beaumont JJ,                     ed. Washington, DC: Bureau of Justice Statis-
                                                                                                                                                        Wright MA, Parham CA. Prior misdemeanor                  tics; 1988. NCJ publication 105506.
           References                                                                                                                                   convictions as a risk factor for later violent and   17. Jacobs JB, Potter KA. Keeping guns out of the
             1. Taylor BM. Changes in Criminal Victimization,                                                                                           firearm-related criminal activity among autho-           "wrong" hands: the Brady Law and the limits
                1994-1995. Washington, DC: Bureau of Jus-                                                                                               rized purchasers of handguns. JAMA.                      of regulation. J Criminal Law Criminology.
                tice Statistics; 1997. NCJ publication 162032.                                                                                          1998;280:2083-2087.                                      1995;86:93-120.




                                                                                            Deaths Attributable to Alzheimer's
 I~~~                                                                                       Diseasej in
                                                                                 ~~~~~~~~~~~~~~~MM   ; the United States
                                   w .+ T><:g g0jWTt T~ ~ ~ ~ ~ ~ ~ ~ ~ ~ mi ST*2S||g
                                                                                 M-*'!H!!,5'-r
           B ~ ~
               ~ ~~        ~   ~~~~~~~~~~~~~~~~~~~~,i'i!;::~~;.i-i,.,f                                     gi.' g-
                                                                                                                vsS         i:      gi2..   s   .



     ~~Isu~~~~at~~~~~ of the~ This     atiady ofd.1
                              ~ ~ ~ nu~~Mbt.        tha2
                                                ovtd.d              .                                       Tj
                                                                                                                                                    Douglas C. Ewbank, PhD


           MF*orif Ofle eabtxiate w,. b.!...sed                                                                                                           Over the past 20 years, Alzheimer's dis-           combines prevalence data from several pop-
           S¢sg
             r % s

                          i$~~~... ..
                               -     $        r       r        ;9                                     ..
                                                                                                                 ..                                 ease, once a little-known, rare form of early            ulation-based studies with data on excess
            ...-$-2..,>.-ee-s..''.l,.'EaSt,.,~~~~~~~~~~~~~~~~.
                                                 s.t...........,s ,......                                                                           senility, has become a widely recognized,                mortality.
  0-gSgi~                            d'esi*:.east.bos'.on, Mas,.at,
                                   t ftk                                                                                                            common disease of the elderly. One reason                     To estimate excess deaths at each age up
       ,<..:..!       ;.       * <   .'   .   .       ?:: 'J            <~   ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~......

                                                                                                                                                    for this increased awareness is the high esti-           to 104 years, I calculated a life table up to 105
             <
                 ; 41:., g . ?
                                                  ~~~~~~~~~.''. S';`l        .? :,?
                                                                                                                                                    mates of the number of cases of Alzheimer's              years of age for the United States for the
                           (n,wl,?jig popu1atoi~brneStb..
                                                                                                                                                    disease and the number of deaths attributable            period 1989 to 199197 with adjustments for
                                ,! . .nd seaae                                                                              s.:.!                   to it.' Some journalists have accepted an                age misreporting.8 To bring the estimates up to
                 oif prev1en,
    ;8.i*..:....ll....? ... .': i....... RM                                                                           ...


                                                                                                                                                    estimate of 100000 excess deaths from                    date, I assumed that the rate of excess deaths
                                                                                                                                                    Alzheimer's disease annually in the United               in each age group stayed constant between
                                                                                                                                                    States The origin of this estimate is obscure,           1990 and 1995, and I applied these rates to the
ItesuIis     .....t

                                                                                                                                                    and many observers doubt its accuracy; it is             estimated age distribution for 1995.9
                                                                                                                                                    not supported by vital statistics data based on                Since the prevalence ofAlzheimer's dis-
                                                                                                                                                    death certificates.2 I use data on the preva-            ease among minority groups is uncertain, I
                                                                                                                                                    lence ofAlzheimer's disease and excess mor-              produced estimates for Whites and then
                                                                                                                                                    tality among cases to estimate the number of             adjusted them for higher prevalence rates
                                                                                                                                                    deaths attributable to Alzheimer's disease.              among Blacks. I assumed that at every age the
                                                                    .4:Ti%~,afl~at                ...
                                                                                                  . ..   .
                                                                                                     ....;*.....                                                                                             prevalence of Alzheimer's disease among US
       .
       ::::S:;1?S.S ¢ >~~~~~~~~~~~~~~~~~~. . . . .
                     . .....
       1:A~~~~~~~~~~~~~~~~~~~~~~~~..~~
                        ..C 1995 .a~..~t~tP                                                   ::                                 e........
                                                                                                                                                    Methods
                                                                                                                                                                                                             The author is with the Population Studies Center,
                                                                                                                                                        I present 2 sets of estimates. The first is          University of Pennsylvania, Philadelphia.
                           ^~~~~~~~~~~~~~~~~~~~~~~~~~~~~~. : S... ii ..ll .:....
                                                      ......                                                                                                                                                       Requests for reprints should be sent to Douglas
                                                                                                                                                    based on the East Boston, Mass, study,                   C. Ewbank, PhD, Population Studies Center, Univer-
                                                                                                                                                    which provides both prevalence and excess                sity of Pennsylvania, 3718 Locust Walk, Philadelphia,
                                                                                                                                                    mortality rates.3'4 The second estimate is               PA, 19104 (e-mail: ewbank@pop.upenn.edu).
                                                                                                                                                    based on a simulation model. This model                        This paper was accepted August 4, 1998.
                                                          y422eSSSe 3vn                I 'i
                                                                                      of      .....



                                                                                                                                                                                                                                  January 1999, Vol. 89, No. I

                                                                                                                                                                                                                              SSS-002686
       Case 5:18-cv-00555-XR Document 261-4 Filed 08/31/20 Page 5 of 6




This article has been cited by:

 1. Tanya N. Whittle. 2018. Felony Collateral Sanctions Effects on Recidivism: A Literature Review. Criminal Justice Policy
    Review 29:5, 505-524. [Crossref]
 2. Samara McPhedran. 2018. An Evaluation of the Impacts of Changing Firearms Legislation on Australian Female
    Firearm Homicide Victimization Rates. Violence Against Women 24:7, 798-815. [Crossref]
 3. Garen J Wintemute, Laurel Beckett, Philip H Kass, Daniel Tancredi, David Studdert, Glenn Pierce, Anthony A Braga,
    Mona A Wright, Magdalena Cerdá. 2017. Evaluation of California's Armed and Prohibited Persons System: study
    protocol for a cluster-randomised trial. Injury Prevention 23:5, 358-358. [Crossref]
 4. David G. Mueller, Ronald Frandsen. 2017. Trends in firearm background check applications and denials. Journal of
    Public Affairs 17:3, e1616. [Crossref]
 5. Devon S. Callahan, David S. Plurad. Penetrating Injury Prevention 605-608. [Crossref]
 6. Garen J Wintemute, Philip H Kass, Susan L Stewart, Magdalena Cerdá, Paul J Gruenewald. 2016. Alcohol, drug
    and other prior crimes and risk of arrest in handgun purchasers: protocol for a controlled observational study. Injury
    Prevention 22:4, 302-307. [Crossref]
 7. Garen J. Wintemute, Shannon Frattaroli, Mona A. Wright, Barbara E. Claire, Katherine A. Vittes, Daniel W.
    Webster. 2015. Firearms and the incidence of arrest among respondents to domestic violence restraining orders. Injury
    Epidemiology 2:1. . [Crossref]
 8. Garen J. Wintemute. 2015. Alcohol misuse, firearm violence perpetration, and public policy in the United States.
    Preventive Medicine 79, 15-21. [Crossref]
 9. David Hemenway, Daniel W. Webster. 2015. Guest Editorial: Increasing knowledge for the prevention of firearm
    violence. Preventive Medicine 79, 3-4. [Crossref]
10. Garen Wintemute, Megan Ranney. 2015. Emergency Physicians and Firearm Violence. Annals of Emergency Medicine
    65:5, 595-599. [Crossref]
11. Paul R. Rosenbaum. Observational Study:Definition and Examples . [Crossref]
12. Mona A. Wright, Garen J. Wintemute. 2014. Firearm Prohibition for Persons Convicted of Violent Crimes. American
    Journal of Preventive Medicine 47:2, e3-e5. [Crossref]
13. Garen J. Wintemute. 2014. Support for a Comprehensive Background Check Requirement and Expanded Denial Criteria
    for Firearm Transfers: Findings from the Firearms Licensee Survey. Journal of Urban Health 91:2, 303-319. [Crossref]
14. Garen J. Wintemute, Shannon Frattaroli, Barbara E. Claire, Katherine A. Vittes, Daniel W. Webster. 2014. Identifying
    Armed Respondents to Domestic Violence Restraining Orders and Recovering Their Firearms: Process Evaluation of an
    Initiative in California. American Journal of Public Health 104:2, e113-e118. [Abstract] [Full Text] [PDF] [PDF Plus]
15. Dominik Wodarz, Natalia L. Komarova. 2013. Dependence of the Firearm-Related Homicide Rate on Gun Availability:
    A Mathematical Analysis. PLoS ONE 8:7, e71606. [Crossref]
16. Charles D. Phillips, Obioma Nwaiwu, Darcy K. McMaughan Moudouni, Rachel Edwards, Szu-hsuan Lin. 2013. When
    Concealed Handgun Licensees Break Bad: Criminal Convictions of Concealed Handgun Licensees in Texas, 2001–
    2009. American Journal of Public Health 103:1, 86-91. [Abstract] [Full Text] [PDF] [PDF Plus]
17. Anthony A. Braga, Garen J. Wintemute, Glenn L. Pierce, Philip J. Cook, Greg Ridgeway. 2012. Interpreting the
    Empirical Evidence on Illegal Gun Market Dynamics. Journal of Urban Health 89:5, 779-793. [Crossref]
18. Garen J. Wintemute, Barbara E. Claire, Vanessa S. McHenry, Mona A. Wright. 2012. Epidemiology and clinical aspects
    of stray bullet shootings in the United States. Journal of Trauma and Acute Care Surgery 73:1, 215-223. [Crossref]
19. Matthew D. Makarios, Travis C. Pratt. 2012. The Effectiveness of Policies and Programs That Attempt to Reduce
    Firearm Violence. Crime & Delinquency 58:2, 222-244. [Crossref]
20. Garen J. Wintemute, Anthony A. Braga. 2011. Opportunities for State-Level Action to Reduce Firearm Violence:
    Proceeding From the Evidence. American Journal of Public Health 101:9, e1-e3. [Abstract] [Full Text] [PDF] [PDF Plus]
21. BRIAN R. WYANT, RALPH B. TAYLOR. 2007. SIZE OF HOUSEHOLD FIREARM COLLECTIONS:
    IMPLICATIONS FOR SUBCULTURES AND GENDER. Criminology 45:3, 519-546. [Crossref]
22. Elizabeth Richardson Vigdor, James A. Mercy. 2006. Do Laws Restricting Access to Firearms by Domestic Violence
    Offenders Prevent Intimate Partner Homicide?. Evaluation Review 30:3, 313-346. [Crossref]
23. Paul R. Rosenbaum. Observational Study . [Crossref]




                                                                                                         SSS-002687
       Case 5:18-cv-00555-XR Document 261-4 Filed 08/31/20 Page 6 of 6




24. Ronda C. Zakocs, Jo Anne L. Earp. 2003. Explaining Variation in Gun Control Policy Advocacy Tactics among Local
    Organizations. Health Education & Behavior 30:3, 360-374. [Crossref]
25. Jonathan P Shepherd. 2001. Criminal deterrence as a public health strategy. The Lancet 358:9294, 1717-1722. [Crossref]
26. Jonathan P. Shepherd. 2001. Emergency medicine and police collaboration to prevent community violence. Annals of
    Emergency Medicine 38:4, 430-437. [Crossref]
27. Peter Cummings. 2001. Waiting periods and background checks for handgun purchasers are not associated with a
    reduction in homicide rates. Evidence-based Healthcare 5:2, 30. [Crossref]
28. Ronda C Zakocs, Jo Anne L Earp, Carol W Runyan. 2001. State gun control advocacy tactics and resources11The full
    text of this article is available via AJPM Online at www.elsevier.com/locate/ajpmonline. American Journal of Preventive
    Medicine 20:4, 251-257. [Crossref]
29. LAWRENCE W. SHERMAN. 2001. Reducing Gun Violence:. Criminal Justice 1:1, 11-25. [Crossref]
30. Garen J Wintemute, Mona A Wright, Carrie A Parham, Christiana M Drake, James J Beaumont. 1999. Denial of
    handgun purchase. Journal of Criminal Justice 27:1, 21-31. [Crossref]




                                                                                                         SSS-002688
